In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter. On October 2, 2000, relators filed a motion for leave to supplement the evidence, attaching the proposed supplemental evidence to the motion. Pursuant to Rule X, Section 9, relators were required to file any evidence within three days of respondent’s answer. As such, relators’ evidence was due on September 28, 2000. Because the deadlines have not been modified by order of this court, relators’ motion contained evidence filed out of time. Upon consideration of relators’ motion for leave to supplement the evidence,
IT IS ORDERED by the court, sua sponte, that relators’ motion for leave to supplement the evidence be, and hereby is stricken as containing untimely filed evidence.
Resnick, J., not participating.